Exhibit 10.1

 

 

LOGO [g506263g88t65.jpg]         1 of 5          [phone number redacted]      

 

        MetLife

        200 Park Avenue

        New York, New York 10166

     

 

        Susan M. Podlogar

        Executive Vice President

        Chief Human Resources Officer

December 7, 2017

Christopher Townsend

[address redacted]

Resignation

Dear Christopher,

We refer to our recent discussions in relation to your resignation from
employment with MetLife Asia Limited (the “Company”).

We confirm that your last day of employment with the Company will be January 26,
2018 (“Last Date”).

The terms set out below will apply to the termination of your employment. This
letter is subject to the approval of the Compensation Committee of the MetLife,
Inc. Board of Directors, as provided in Section 18 below.

 

  1. Remuneration

       You will continue to receive your base compensation in accordance with
your employment agreement dated May 7, 2012 (“Contract”) attached as Exhibit A
to this letter up to and including the Last Date.

 

  2. Annual Leave

       You will be paid any accrued but untaken annual leave on termination. You
currently will have 25 annual leave days outstanding as at the Last Date.

 

  3. Garden Leave

       You will be placed on garden leave effective from November 7, 2017 in
accordance with clause 13 of the Contract. During the garden leave period you
will remain a MetLife employee and still be subject to your existing
confidentiality obligations and duty of good faith. You do not need to attend
for work and you will not have access to MetLife IT.

 

CT



--------------------------------------------------------------------------------

  4. Retirement Benefit Plan

       You will be entitled to your Mandatory Provident Fund benefits calculated
in accordance with the rules of the scheme. Contributions to the Fund will
continue to be made until the Last Date.

 

  5. Group Life Insurance and Global Health Care Benefits

       You will continue to be entitled to group life insurance and global
health care benefits until the Last Date.

 

  6. Education Allowance

       You will no longer be entitled to any payment in relation to education
allowance in accordance with clause 4 of your Contract.

 

  7. Housing Allowance

       MetLife hereby gives you 2 months notice of the cessation of your housing
allowance pursuant to our letter to you dated February 22, 2013 (the “2013
Letter”) attached as Exhibit B to this letter.

 

  8. Annual Incentive Variable Compensation

       You will not be entitled to any further award with respect to the MetLife
Annual Variable Incentive Plan, or any other annual incentive variable
compensation, in accordance will clause 4 of your Contract.

 

  9. Long Term Incentives

       Your rights regarding any awards under the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan will be governed by the terms of the written award
agreements into which you entered under the applicable plan. For example, you
will receive payment for your 2015-2017 Performance Units in accordance with and
subject to its terms. As provided in further detail in the terms of your
2015-2017 Performance Units, the MetLife, Inc. Compensation Committee may
forfeit your award if you provide services to a competitor of MetLife, Inc. and
its affiliates during the Performance Period.

 

  10. Outstanding Expenses

       You are required to contact Chris Speers (email—[address redacted]) and
settle any outstanding expenses incurred during your employment with the
Company. You are directed not to incur any further expenses in relation to any
aspect of your employment up to and including the Last Date.

 

  11. Return of Company Property

       You are required to return all MetLife property in your possession or
control including, but not limited to, all originals and copies of any
documents, corporate credit cards, medical cards, keys, files, manuals, data,
software, mobile phone, laptop computer, and iPad to the Company on or before
the Last Date.

 

CT



--------------------------------------------------------------------------------

  12. Confidential Information

       You are reminded that you have on-going obligations to MetLife in
relation to the Company’s confidential information.

 

       In accordance with your Contract, you are not permitted, without the
prior written consent of the Company, to use or divulge to any person any trade
secrets or confidential information of the Company or any Associated Company
(whether in Hong Kong or otherwise) including, but not limited to, products,
clients, knowhow, employees and financial information.

 

       You are reminded that the copyright in all materials prepared during the
course of your employment with MetLife remains with the Company.

 

  13. Post-Termination Restrictions

       We agree to amend the non-competition covenant referred to in clause 9 of
your Contract. You will only be required to abide by the non-competition
obligations imposed on you for a total of 3 months from the beginning of your
garden leave, i.e. up to and including February 6, 2018. You remain otherwise
bound by the post-termination restrictions outlined in clause 9 of your
Contract, which remain in full force and effect in accordance with their terms.

 

       The complete terms of clause 9 of your Contract are included in Exhibit A
to this letter, as amended by this letter, are briefly summarized as:

 

  •   For 12 months from the beginning of your garden leave, you may not solicit
employees of the Company or its affiliated companies to end their employment.

 

  •   For 12 months from the beginning of your garden leave, you may not solicit
customers with whom you dealt away from the Company or its affiliated companies.

 

  •   For a total of 3 months from the beginning of your garden leave, up to and
including February 6, 2018, you may not become employed by a competitor of the
Company or its affiliated companies.

 

  14. Tax Equalization and Tax Preparation Assistance

       Your tax equalization will continue to be governed by the 2013 Letter and
our letter to you dated June 8, 2015 (the “2015 Letter”) attached as Exhibit C
to this letter, except as modified by the immediately following paragraph. Under
the 2013 Letter and the 2015 Letter, no business travel will be required of you
effective as of November 7, 2017. Therefore, you will not be entitled to tax
equalization on any payments made to you by the Company as of November 7, 2017
regardless of your continued employment with the Company.

 

      

In lieu of the Company paying you $20,000 in connection with tax preparation
services for the 2017 tax year, the Company will provide tax preparation
services to you by a vendor selected by the Company (currently, Ernst & Young)
for the preparation of your own personal tax filing(s). In addition, the Company
will pay the vendor for tax preparation services for the portion of 2018
calendar year for which you were employed

 

CT



--------------------------------------------------------------------------------

  by the Company and for which the Company paid you compensation. The amount of
the tax preparation services will be capped at $40,000 for both the 2017 and
2018 tax filing(s) period. To the extent the vendor’s tax preparation fees
relating to your tax filings are in excess of $40,000, you will reimburse the
Company such excess amount(s) within 30 calendar days of receipt of such written
notification for payment by the Company.

 

  15. Notification Requirements

       In order for MetLife to comply with its obligations under the Inland
Revenue Ordinance, please immediately advise the Company whether you are about
to leave Hong Kong for more than one month after the Last Date. If you are to be
absent for more than one month, the Company is required to withhold any monies
due to you until the full settlement of outstanding taxes. The Company will
release the payment of the monies due to you once the Company receives a Letter
of Release from the Inland Revenue Department or 30 days after notification,
whichever occurs earlier. Your signature to this letter agreement indicates your
confirmation that you do not plan to leave Hong Kong for more than one month
after the Last Date.

 

  16. Independent Legal Advice

       You confirm that you have had the opportunity to obtain legal advice in
relation to the terms of this letter.

 

  17. Governing Law

       This letter is governed by and will be interpreted in accordance with the
laws of Hong Kong and the parties hereby irrevocably and unconditionally submit
to the exclusive jurisdiction of the Courts of Hong Kong.

 

  18. MetLife, Inc. Approval; Disclosure; Resignation as Director, Trustee, or
Officer

       This letter will not become effective unless and until approved by the
MetLife, Inc. Compensation Committee or Board of Directors. You acknowledge that
MetLife, Inc. may publicly disclose this letter to the U.S. Securities and
Exchange Commission, to the extent it concludes to do so. To the extent that you
are a director, trustee, or officer of any Company or Associated Company entity
or affiliate, or are a member of any committee of any Company or Associated
Company entity or affiliate, you hereby resign from such capacity effective
immediately and agree to execute any additional, more specific resignation
document the Company may request.

 

  19. Definitions

       For the purposes of this letter:

 

       “Associated Company” means any subsidiary or holding company of the
Company, any subsidiary of such holding company, and any company in which the
Company or any such holding company holds or controls directly or indirectly 20%
or more of the issued share capital. The terms “company”, “holding company” and
“subsidiary” shall in this

 

CT



--------------------------------------------------------------------------------

  letter have the same meaning as in the Companies Ordinance.

 

       “Claims” means all and any claims or rights of action that you have now
or may have in the future relating to your employment, the termination of your
employment and any other matters whatsoever (whether under equity, tort, common
law, contract, including your employment contract, any bonus, equity plan or
performance plan maintained by the Company or any Associated Company, or statute
as presently existing or as may be amended from time to time) in Hong Kong and
any other jurisdiction in the world, including but not limited to any claims
under the Employment Ordinance, Mandatory Provident Fund Schemes Ordinance,
Minimum Wage Ordinance, Employees’ Compensation Ordinance, Personal Data
(Privacy) Ordinance, Sex Discrimination Ordinance, Disability Discrimination
Ordinance, Family Status Discrimination Ordinance and Race Discrimination
Ordinance.

Please execute, date and return the attached copy of this letter indicating your
acceptance of these terms. If you have any questions, please contact Merianna
Lok.

We would like to thank you for your past service and wish you well for the
future.

With best regards

Susan M. Podlogar

Executive Vice President and Chief Human Resources Officer

MetLife, Inc.

I confirm my acceptance of the above terms. I confirm that I do not plan to
leave Hong Kong for more than one month after the Last Date.

I have read and understood the terms of this letter and I accept that the
payments identified in this letter are in full and final settlement of all
Claims I have or may have in relation to my employment, the termination or
otherwise. I agree to release and hereby release the Company and all Associated
Companies and employees and directors of the Company and all Associated
Companies against any Claims I have or may have in relation to my employment,
the termination of my employment or otherwise.

SIGNED:

/s/ Christopher Townsend    

Christopher Townsend

Date:     15/12/17